Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Kitahara et al.			:
Application No. 15/109,337			:		
Filing Date: June 30, 2016			:		Decision on Petitions
Patent No. 10,571,619				:
Issue Date: February 25, 2020		:
Attorney Docket No. 2433.1004		:
	

This is a decision on the petition filed January 11, 2021, which is being treated as a petition under 37 C.F.R. § 1.181, or in the alternative, a petition under 37 C.F.R. § 1.182.  The petitions request issuance of duplicate letters patent.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.182 is granted.

A grantable petition under 37 C.F.R. § 1.181 for duplicate letters patent must establish the letters patent were not received at the address of record.  

The petition states,

Applicant requests a second ribbon copy of the Letters Patent No. 10,571,619. The original was mailed by the Office, but was never received either by the Applicant or the Applicant's representatives. Therefore, another copy is respectfully requested.

A fee is not paid herewith as the Letters Patent were never received from the USPTO. 

In the absence of any irregularity in the mailing of an Office communication or patent, there is a strong presumption that the communication or patent was properly mailed and delivered to the address of record.  The evidence of non-receipt of the letters patent submitted with the petition consists of an assertion the original letters patent were not received.  An assertion an Office communication or patent was not received, without more, is not sufficient to overcome the presumption that the communication or patent was delivered to the address of record.  Therefore, the petition under 37 C.F.R. § 1.181 is dismissed.

A petition under 37 C.F.R. § 1.182 for duplicate letters patent must include payment of a   petition fee.  The petition fee of $420 has been charged to Deposit Account No. 19-3935 pursuant to the general fee authorization in the petition. Therefore, the petition under 37 C.F.R.   § 1.182 is granted. 
The Office of Data Management will be informed of the instant decision and duplicate Letters Patent will be issued in due course.

Telephone inquiries related to the petition should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  Any questions concerning delays in the issuance of the duplicate Letters Patent should be directed to the Application Assistance Unit at 571-272-4200.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions